            Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION


BRUNSON ROBERTS                                                                PETITIONER
ADC # 127841

VS.                              3:20-CV-00219-JM/JTR


GARY MUSCLEWHITE1                                                             RESPONDENT


                           RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objection; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.




        1
          The Petition incorrectly names “Gary Musclewhite” as the Respondent. See 28 U.S.C. §
2242 (habeas petition must name “the person who has custody over [the petitioner]”); § 2254 Rule
2(a). Because Roberts is currently incarcerated in the Arkansas Department of Correction, Grimes
Unit, the correct Respondent is Dexter Payne, Director of the Arkansas Department of Correction’s
Division of Correction.
           Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 2 of 6




                                        I. Introduction

       On February 3, 2020, Brunson Roberts (“Roberts”) pleaded guilty in Pulaski

County Circuit Court to second-degree battery and received a six-year prison

sentence. Doc. 2; State v. Roberts, Case No. 60CR-18-1553, Plea Statement

(February 3, 2020) (accessible online at https://caseinfo.arcourts.gov/cconnect).

       On August 3, 2020, Roberts filed the § 2254 habeas Petition now before the

Court. Doc. 1.2 Roberts claims that, when he entered his guilty plea, he did not

know, and neither the trial judge nor his attorney advised him, that the “[Arkansas

Parole Board] is not required to release [him] to the community supervision[,]” i.e.,

the Board is not required to grant him early release on parole.3 Doc 1 at 4. Roberts

acknowledges that, prior to filing his habeas Petition, he made no effort to pursue a

direct appeal or to file any other petitions, applications, or motions challenging his

conviction or sentence in state court. Doc. 1 at 2-3.

       Importantly, Roberts does not seek to withdraw his guilty plea. Id. at 4.

Instead, Roberts asks this Court to either order the Arkansas Parole Board to grant


       2
         Roberts did not pay the $5.00 filing fee or move for leave to proceed in forma pauperis.
See 28 U.S.C § 2254 Rule 3(a). Ordinarily, the Court would order him to do one or the other
before addressing his habeas claims. However, because Roberts is clearly not entitled to the relief
he seeks, the Court recommends dismissing the habeas Petition.
       3
          This claim is directly contradicted by Roberts’s signed plea statement, in which he
specifically acknowledged that “no one . . . made [him] any promises regarding parole eligibility,
earning of meritorious good time, early release, or anything of that nature in order to get [him] to
enter this plea[.]” Plea Statement, State v. Roberts, Case No. 60CR-18-1553 (February 3, 2020)
(accessible at https://caseinfo.arcourts.gov/cconnect).
                                                 2
           Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 3 of 6




him release on parole or order his outright release because, when he entered his

guilty plea, he thought he would be parole eligible on or around August 18, 2020.4

Doc. 1 at 4-5.

       For the following reasons, the Court recommends dismissing Roberts’s

habeas Petition.

                                       II. Discussion

       In reviewing a federal habeas petition, a court must summarily deny relief “if

it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief.” 28 U.S.C. § 2254, Rule 4; 28 U.S.C. § 2243.

       28 U.S.C. § 2254 “unambiguously provides that a federal court may issue a

writ of habeas corpus to a state prisoner ‘only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (per curiam) (quoting 28 U.S.C. § 2254(a)).

“[F]ederal habeas corpus relief does not lie for errors of state law.” Swarthout v.

Cooke, 562 U.S. 216, 219 (2011) (omitting citations and internal quotations). Thus,

this Court’s authority in resolving Roberts’s habeas Petition is limited to determining

whether a federal constitutional violation has occurred.




       4
         According to the ADC website, Roberts will be eligible for parole on December 15, 2020.
See https://apps.ark.org/inmate_info/search.php.
                                               3
           Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 4 of 6




       A federally-protected liberty interest “may arise from the Due Process Clause

itself or from an expectation or interest created by state law or policies.” Jenner v.

Nikolas, 828 F.3d 713 (8th Cir. 2016) (citing Wilkinson v. Austin, 545 U.S. 209, 221

(2005); see also Snodgrass v. Robinson, 512 F.3d 999, 1003 (8th Cir. 2008) (a liberty

interest may arise from state law if the “state statute or regulation involved uses

mandatory language and imposes substantive limits on the discretion of state

officials”).

       First, a prisoner has no standalone federal liberty interest in the possibility of

parole. Persechini v. Callaway, 651 F.3d 802, 808 (8th Cir. 2011). Second, it is

well established that the Arkansas parole statutes do not create a federal

constitutional right to parole.5          Instead, the Arkansas statutes create only the

possibility of parole, which is insufficient to create any liberty interest protected by

the Due Process Clause.6


       5
          Arkansas law imposes minimal restrictions on its Parole Board, which “may” release an
individual on parole when, in its opinion, there is a reasonable probability that an inmate can be
released without detriment to the community or himself. Ark. Code Ann. § 16-93-701(a)(1). The
Parole Board is also granted discretion to formulate “all policies, rules, and regulations regarding
parole,” to set conditions for parole, and to determine if or when a particular inmate will be paroled.
Ark. Code Ann. §§ 16-93-206(a)(1) & (4), (e)(1) & (f) and 16-93-1302.
       6
         Federal courts have repeatedly held that the Arkansas statutes create only a possibility of
parole, and thus do not establish any right to release on parole which would invoke due process
protection. Pittman v. Gaines, 905 F.2d 199, 201 (8th Cir. 1990); Parker v. Corrothers, 750 F.2d
653, 655-57 (8th Cir. 1984); Hamilton v. Brownlee, 237 F. App’x 114, 115 (8th Cir. 2007) (inmate
had “no constitutionally protected liberty interest in the possibility” of parole even when board
rescinded “an initially favorable parole decision”); Robinson v. Kelley, 2015 U.S. Dist. LEXIS
170099, 2015 WL 9311923, at *3-4 (E.D. Ark. Nov. 5, 2015) (no due process claim based on the
denial of parole because Arkansas’s parole laws do not give a prisoner a right to parole),
                                                  4
            Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 5 of 6




         Roberts’s habeas claim is based on nothing more than his own

misunderstanding as to when he would become parole eligible since he admitted in

his signed plea statement that “no one . . . made [him] any promises regarding parole

eligibility [or] early release . . . to get [him] to enter this plea[.]” Plea Statement,

supra.

         Put simply, Roberts has a liberty interest in release at the expiration of his

sentence; however, he does not have a liberty interest in release before his sentence

expires. See Greenholtz v. Inmates of Nebraska Penal and Correctional Complex,

442 U.S. 1, 7 (1979) (There is no federal constitutional right to release on parole

before the expiration of a valid sentence.); Swarthout v. Cooke, 131 S. Ct. 859, 862

(2011) (The federal constitution does not confer a right to be conditionally released

before the expiration of a valid sentence.). The question of when Roberts is eligible

for release on parole is purely an issue of state law.

         Accordingly, because Roberts’s claim does not state a violation of any federal

constitutional right, it is not cognizable in habeas corpus.




recommendation adopted 2015 U.S. Dist. LEXIS 171333, 2015 WL 9305675 (E.D. Ark. Dec. 21,
2015); Crossno v. Hobbs, 2014 U.S. Dist. LEXIS 151401, 2014 WL 5419979, at *3-4 (E.D. Ark.
Oct. 22, 2014) (“neither Arkansas law nor the Board’s regulations give rise to a liberty interest in
parole”); Sims v. Hobbs, 2011 U.S. Dist. LEXIS 99561, 2011 WL 3889711, at *2 (E.D. Ark. Sept.
2, 2011) (regardless of statutory provisions using the word “shall,” Arkansas’s parole statutes “do
not establish any right to release on parole or transfer which would invoke due process
protection”).
                                                 5
            Case 3:20-cv-00219-JM Document 2 Filed 09/17/20 Page 6 of 6




       In addition, if Roberts had alleged a cognizable habeas claim, it would fail at

this point because Roberts admits and the public record confirms that he has not even

attempted to exhaust his state court remedies. Murphy v. King, 652 F.3d 845, 848-

49 (8th Cir. 2011) (Before filing a § 2254 habeas petition, a habeas petitioner must

“fairly present” the substance of his or her federal habeas claims to the appropriate

state courts and exhaust all available state remedies.); 28 U.S.C. § 2254(b)(1)(A)

(“An application for a writ of habeas corpus ... shall not be granted unless it appears

that . . . the applicant has exhausted the remedies available in the courts of the

State[.]”).

       IT IS THEREFORE RECOMMENDED THAT:

       1.     The Clerk of the Court be directed to change the Respondent to “Dexter

Payne, Director, Arkansas Department of Correction.”

       2.     Roberts’s habeas Petition be DISMISSED, with prejudice.

       3.     A Certificate of Appealability be DENIED.            See 28 U.S.C. §

2253(c)(1)-(2); Rule 11(a), Rules Governing § 2254 Cases in United States District

Courts.

       Dated this 17th day of September, 2020.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE



                                          6
